DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-4, 13, 15, and 17 in the reply filed on 8/26/2022 is acknowledged.
Claims 5-12, 14, 16, and 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ratio" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the difference" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basis" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-4, 13, 15, and 17 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 17 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the surface” is referring to the “flat surface” recited in claim 1 or another surface. For the purposes of examination, claim 17 is given the broadest reasonable interpretation such that the limitation “the surface” is interpreted as the flat surface.
Allowable Subject Matter
Claims 1-4, 13, 15, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or fairly suggest the product as claimed. In particular, the closest prior art, Eguchi et al. (JP 2017-59816), herefinafter “Eguchi,” wherein an English machine translation is used and cited herein. Eguchi teaches a plurality of flaky magnetic metal particles, each flaky magnetic metal particle having a flat surface ([0018]), a thickness of 10 nm to 100 µm ([0025]), and an aspect ratio of the length of the long dimension to the thickness of 5 to 10,000 ([0014], [0026]).
Eguchi is silent as to the flaky magnetic particles having a difference in coercivity on the basis of direction within the flat surface. However, paragraph [0081] of the instant PG-PUB states that this property is provided by heat treating the flaky magnetic particle to a heat treatment in a magnetic field, wherein the magnetic field is preferably 1-10 kOe and is applied unidirectionally, the temperature of the heat treatment is preferably performed at 50-800°C in vacuum at a low oxygen concentration, preferably in a reducing atmosphere of H2, CP, CH4 or the like. Eguchi teaches that its flaky magnetic particles are heat treated in an identical manner ([0046]-[0047]). Therefore, one of ordinary skill in the art would expect the flaky magnetic particles of Eguchi to have a difference in coercivity on the basis of direction within the flat surface.
Eguchi teaches that its flaky magnetic particles contain Fe and Co, wherein Co is 10-60 at% with respect to the total amount of Fe and Co ([0034]). Eguchi further teaches wherein silicon may be included in an intervening phase having an oxide ([0057], [0062]. [0064]). However, Eguchi fails to teach or adequately suggest each flaky magnetic particle comprises a magnetic metal phase containing iron (Fe), cobalt (Co), and silicon (Si), wherein an amount of Co is from 0.001 at% to 80 at% with respect to the total amount of Fe and Co, an amount of Si is 10 from 0.001 at%® to 30 at%® with respect to the total amount of the magnetic metal phase, as required by claim 1. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-4, 13, 15, and 17 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734